747 N.W.2d 865 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Phillip Earl WHEELER, Defendant-Appellant.
Docket No. 134952. COA No. 279569.
Supreme Court of Michigan.
May 7, 2008.
On order of the Court, the application for leave to appeal the August 27, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for a decision on attorney fees that considers defendant's ability to pay now and in the future. See People v. Dunbar, 264 Mich.App. 240, 690 N.W.2d 476 (2004), lv. den. 473 Mich. 881, 699 N.W.2d 700 (2005).